DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 25 August 2020 has been entered.  After entry of the amendment claims 5-8, 10-18, 20, 23-24, and 26-31 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
In claim 6, the use of the phrase “up to” in describing some of the amounts renders the claim vague and indefinite as components (a), (b), (c), and (f) are required to be present according to claim 5, however as the phrase “up to” includes zero as a lower limit these components could be considered optional according to claim 6.  Clarification is requested.
In claim 20, the use of the term “preferably” renders the claim vague and indefinite. because it is unclear whether the limitation following the term are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8, 10-12, 14-17, 23-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brower et al (US Patent Application No. US 2005/0274294 A1).	
The reference teaches, in paragraphs [0023]-[0024], a cementitious composition comprising hydraulic cement, polymeric microspheres, aggregate, and optionally gas generating additives and pozzolans such as fly ash or calcined clay, pigments, and dispersant. Water is added to produce a castable, hydratable mixture.  The hydraulic cement can be a Portland cement, a magnesium phosphate cement, a magnesium potassium phosphate cement, a calcium aluminate cement, a calcium sulfoaluminate cement or any other suitable hydraulic binder. The aggregate can be silica, quartz, sand, crushed round marble, glass spheres, granite, limestone, calcite, feldspar, alluvial sands, any other durable aggregate, and mixtures thereof.  According to paragraph [0029], the gas generating additives are any compound that generates nitrogen, oxygen, hydrogen, carbon dioxide, carbon monoxide, ammonia, or methane gas. The gas-generating additives have a large range of chemistries, for example nitrogen gas generating compounds such as hydrazine, hydrazide, azide, azo compound, azodicarbonamides, toluene sulfonylhydrazide, benzenesulfonyl hydrazide, toluenesulfonyl acetone hydrazone, toluene sulfonylsemicarbazide, phenyltetrazole, dinitroso-pentamethylenetetramine; hydrogen gas generating compounds such as sodium borohydride; oxygen gas generating compounds such as organic peroxide, inorganic peroxide; carbon dioxide generating compounds such as sodium bicarbonate or other alkali metal or alkaline earth carbonates; and air generating compounds such as activated carbon. According to paragraph [0032] the dry cast cementitious composition described herein may contain other additives or ingredients and should not be limited to the stated formulations. Cement additives that can be added include, but are not limited to: air entrainers, aggregates, pozzolans, dispersants, set and strength accelerators/enhancers, set retarders, water reducers, wetting agents, water soluble polymers, rheology modifying agents, water repellents, dampproofing admixtures, permeability reducers, pumping aids, fungicidal admixtures, germicidal admixtures, insecticide admixtures, finely divided mineral admixtures, alkali-reactivity reducer, bonding admixtures, shrinkage reducing admixtures, and any other admixture or additive that does not adversely affect the properties of the dry cast cementitious composition.  According to paragraph [0034] and [0035], examples of the pozzolan include diatomaceous earth, opaline cherts, clays, shales, fly ash, silica fume, slag, volcanic tuffs and pumicites are some of the known pozzolans. Certain ground granulated blast-furnace slags and high calcium fly ashes possess both pozzolanic and cementitious properties. Natural pozzolan is a term of art used to define the pozzolans that occur in nature, such as volcanic tuffs, pumices, trasses, diatomaceous earths, opaline, cherts, and some shales. Nominally inert materials can also include finely divided raw quartz, dolomites, limestones, marble, granite, and others. Fly ash is defined in ASTM C618. The silica fume, or other pozzolans such as fly ash, slag or calcined clay such as metakaolin, can be added to the cementitious dry cast mixture in an amount from about 5% to about 70% based on the weight of cement. According to paragraph [0176] Set retarding, or also known as delayed-setting or hydration control, admixtures are used to retard, delay, or slow the rate of setting of dry cast cementitious compositions. They can be added to the dry cast cementitious composition upon initial batching or sometime after the hydration process has begun. Set retarders are used to offset the accelerating effect of hot weather on the setting of dry cast cementitious compositions, or delay the initial set of concrete or grout when difficult conditions of placement occur, or problems of delivery to the job site, or to allow time for special finishing processes. Most set retarders also act as low level water reducers and can also be used to entrain some air into dry cast cementitious compositions. Lignosulfonates, hydroxylated carboxylic acids, borax, gluconic, tartaric and other organic acids and their corresponding salts, phosphonates, certain carbohydrates such as sugars and sugar-acids and mixtures thereof can be used as retarding admixtures.
The instant claims are obvious over the reference.
As for claim 5, the reference teaches that tartaric acid can be utilized as well as other organic acids and this meets component (a).  The reference teaches that a gas generating additive may be present such as sodium bicarbonate and this meets component (b).  The reference teaches that borax may be present which meets component (c).  A pozzolan material may be included which meets component (d).  The cement may be a Portland cement which meets component (e) and other materials such as a phosphonate, lignosulfonate etc. which meets component (f).
As for claim 7, while the reference does not recite these polycarboxylic acids these are not required to be present in the composition, just that if they are, that they be chosen from the recited materials.
As for claim 8, while the reference does not recite the same alpha hydroxy carboxylic acids it does teach that tartaric acid and other organic acids may be utilized and therefore it would have been obvious to utilize other types of alpha hydroxy carboxylic acids without producing any unexpected results.
As for claim 10, a monocarboxylic acid is not a required component.
As for claim 11, these components are not required to be present.
As for claim 12, the reference teaches sodium bicarbonate.
As for claim 14, the reference teaches borax.
As for claim 15, the reference teaches that phosphonates may be used as a retarder.
As for claim 16, the reference teaches that the fly ash is defined in ASTM C618.  As Class C fly ash is a type of fly ash defined in ASTM C618, it would have been obvious to use a Class C fly ash absent evidence showing otherwise.
As for claim 17, the use of ground granulated blast-furnace slags is taught.
As for claim 23, the beneficiating agent is not a required component, just that if it is present, that it be selected from the recited materials.  It is noted however that according to paragraph [0183], calcium oxide may be added as a shrinkage reducing agent.
As for claim 24, the beneficiating agent is not a required component, just that if it is present, that it be selected from the recited materials.  It is noted however that silica fume, may be present in the composition according to paragraphs [0034] and [0036].
As for claim 26, it is within the level of ordinary skill to vary the amounts of the components to produce the desired ratios without producing any unexpected results.
As for claim 27, as the reference teaches the formation of a cement from the composition, this claim is met.
As for claim 28, the reference teaches that an aggregate may be added.
As for claim 29, the formation of a concrete is taught by the reference.
As for claims 30 and 31, as the composition may be the same it would therefore possess the recited properties. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 5, 7-8, 10, 12-18, 20, 23-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zubrod et al (US Patent Application Publication No. US 2018/0037505 A1).
The reference teaches, in the claims, a cold fusion concrete formulation comprising at least one aggregate, at least one activator, at least one cementitious material selected from a group including Granulated Ground Blast Furnace Slag (GGBFS), high calcium or low calcium waste from coal combustion, Portland cement, blended hydraulic cements, expansive cement, fly ash, raw or calcined natural pozzolans, silica fume, fine grained mineral clays, ground glass, and silicon gel; at least one set-time retarder selected from a group including sodium tetraborate, sodium citrate dihydrate, citric acid, and boric acid; at least one strengthening agent selected from a group including calcium hydroxide, potassium hydroxide, magnesium hydroxide, sodium hydroxide, and aluminum hydroxide; and at least one agent for increasing the silicon and alumino-silicate concentration and associated strength selected from a group including attapulgite clay, kaolin clay, and red clay; at least one protein material or synthetic protein material selected from a group including biomolecules, macromolecules, and amino acid residues; at least one pollinated fern oil; and water.
The instant claims are obvious over the reference.
As for claim 5, the citric acid meets component (a).  The potassium hydroxide and sodium hydroxide meets component (b).  The boric acid and/or sodium tetraborate meets component (c).  The granulated ground blast furnace slag (GGBFS),  fly ash, raw or calcined natural pozzolans meets component (d).  The Portland cement meets component (e).  The sodium citrate dihydrate meets component (f).
As for claim 7, the reference teaches citric acid.
As for claim 8, while the reference does not recite these alpha-hydroxy carboxylic acids these are not required to be present in the composition, just that if they are, that they be chosen from the recited materials.
As for claim 10, a monocarboxylic acid is not a required component.
As for claim 12, the reference teaches potassium hydroxide and sodium hydroxide
As for claim 13, the reference teaches boric acid.
As for claim 14, the reference teaches boric acid and sodium tetraborate.
As for claim 15, the sodium citrate dihydrate is an examples of an organic based retarder.
As for claim 16, the example teaches that Class C or Class F fly ash may be utilized.
As for claim 17, the reference teaches that granulated ground blast furnace slag (GGBFS) may be added.
As for claim 18, as the reference teaches the Class C fly ash may be utilized and it is known that the CaO content of Class C fly ash has a CaO content of about 24%, this claim is obvious.
As for claim 20, as the reference teaches the Class C fly ash may be utilized and it is known that the CaO content of Class C fly ash has a CaO content of about 24%, this claim is obvious.
As for claim 23, the reference teaches that calcium hydroxide may be added.
As for claim 24, according to example 1, Class F flay ash may be utilized.   Note also that silica fume may be present.
As for claim 26, it is within the level of ordinary skill to vary the amounts of the components to produce the desired ratios without producing any unexpected results.
As for claim 27, the reference teaches the formation of a concrete composition.
As for claim 28, the reference teaches that an aggregate may be present such as sand (paragraph [0026]).
As for claim 29, the reference teaches the formation of a concrete.
As for claims 30 and 31, as the composition may be the same it would therefore possess the recited properties. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 5-8, 10-16, 18, 20, 23-24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al (US Patent No. 8,016,937 B2).
The reference teaches, in claim 1, a hydratable cement comprising a pozzolan powder, on e or more pH neutral activators, and a retarder.  Portland cement is present in an amount of less than 20% by weight based on the total weight of the hydratable cement.  The pozzolan powder may be Class C and Class F fly ash (see column 6, lines 18-29).  The composition may further contain silica fume, calcium aluminate, magnesium oxide, lime (CaO or CaOH).  Borates can be used as strength gain retarders and include borax, borate, boric acid, tetraborates.  They can be used in combination with each other. Other retarders that may be added in to organic retarders such as sodium glucoheptonate. Further other known retarders including sulfates and organic compounds can be used in addition or in alternative to the borates.  pH neutral activators may be used in place of a citric salt activator and includes malic acid, malonic acid, glycolic acid and salts of these acids, calcium nitrate and other nitrate salts.  The composition can also contain miscellaneous ingredients including metakaolin, wollastonite, etc.  (see column 8, lines 6+).
The instant claims are obvious over the reference.
As for claim 5, the malic acid, malonic acid, and/or glycolic acid meets component (a).  The activator which may be potassium hydroxide and alkali metal carbonates (see column 2, lines 1-30) meets component (b).  The boron containing material which may be added such as borate, boric acid, borax, etc. meets component (c).  The Class C fly ash meets component (d).  The Portland cement meets component (e).  The additional retarder such as sulfates and organic compounds which may be used in addition or in the alternative to the borates meets component (f).
As for claim 6, the amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claim 7, the reference teaches acids such as malic acid and malonic acid (column 
As for claim 8, the reference teaches glycolic acid.
As for claim 10, the composition does not require monocarboxylic acids.
As for claim 11, the composition does not require the recited components.
As for claim 12, the reference teaches alkali metal hydroxide such as potassium hydroxide and alkali metal carbonate such as potassium carbonate.
As for claim 13, the reference teaches boric acid.
As for claim 14, the reference teaches borax, boric acid, borates and tetraborates.
As for claim 15, the reference teaches organic retarders such as glucoheptonates and sulfates.
As for claim 16, the reference teaches Class C fly ash.
As for claims 18 and 20, the reference teaches a CaO content of 15 wt% or more (see column 4, lines 4-14) and this renders obvious the claimed range.
As for claim 23, the reference teaches the addition of an additive such as lime (see column 5, lines 41-46) which meets the calcium oxide component.
As for claim 24, the reference teaches wollastonite, silica fume, calcium aluminate as additional additives (see column 8, lines 5-63).
As for claim 26, column 4, lines 35-37 teaches a ratio that falls within the claimed range.
A for claim 27, the reference teaches the formation of a hydratable cementitious composition.
As for claim 28, the reference teaches that Class F fly ash and Class N fly ash may be present (see column 4, lines 65-67).
As for claim 29, the reference teaches the formation of a concrete material.
As for claims 30 and 31, as the composition may be the same it would therefore possess the recited properties. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
August 8, 2022